DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  A period is missing from claim 1 to denote that there are no more limitations intended to be recited.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removable tray slideably mounted in the lower piece” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites that the lower piece contains a removable tray slideably mounted in the lower piece however there is no drawing or written description in the specification to describe such a feature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Frazier (7921808).  Frazier shows a bird feeder connected to a collection apparatus comprising an upper piece 20 wider than the bird feeder, comprising an inwardly sloping bowl shape with a hole at the bottom, with a means 60 to attach to a bird feeder, and b) a lower piece 22 and connected  by a threaded screw connection to the upper piece comprising a receptacle with an open top, the lower piece fixed in place under said hole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4,5,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier. As to claims 4 and 5, Frazier discloses wherein the lower piece is a conventional bottle which can disposed of or reused.  To replace the bottle of Frazier with a bag would have been an obvious alternative to one skilled in the art as a quick and convenient means (as disposable/reusable bags are typically readily available) of containment as it is even disclosed by Applicant as an alternate design. With respect to claim 9, Frazier shows wherein the lower piece is attached to the upper piece by means of wires 58.  It would have been obvious to one skilled in the art to use chains instead as an alternate equivalent means of attachment.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier in view of Krenzel (6390021).  Frazier shows a lower receptacle 22 which catches seed, feed and debris, however holes in the receptacle are not disclosed.  Krenzel teaches a bird feed dispenser having a catch tray 14 which drain holes 30.  It would have been obvious to one skilled in the art to provide the drain holes taught by Krenzel in the Frazier container 22 in order to allow collected rain water to drain so as no to prevent the contents from becoming rotten or contaminated.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier in view of Schrader (6626129).  Frazier shows an upper piece 20 however no lip is shown.  Schrader teaches a birdcage waste catcher having an upper piece 20 that has a lip.    It would have been obvious to one skilled in the art to provide a lip on the Frazier upper piece as taught by Schrader as an obvious means to hold or carry the upper piece, or to provide a perch area upon which birds may sit.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of bird feeders with catch systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644